Exhibit 10.1

SUNESIS PHARMACEUTICALS, INC.

CONTROLLED EQUITY OFFERINGSM

AMENDMENT NO. 1 TO

SALES AGREEMENT

April 10, 2013

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Ladies and Gentlemen:

Reference is made to the Sales Agreement, dated August 11, 2011, including the
Schedules thereto (the “Sales Agreement”), between Cantor Fitzgerald & Co.
(“CF&Co”) and Sunesis Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), pursuant to which the Company agreed to sell through CF&Co, as sales
agent, up to $20,000,000 of shares of common stock, par value $0.0001 per share,
of the Company. All capitalized terms used in this Amendment No. 1 to Sales
Agreement between CF&Co and the Company (this “Amendment”) and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Sales Agreement. CF&Co and the Company agree as follows:

A. Amendments to Sales Agreement. The Sales Agreement is amended as follows:

1. The first sentence of Section 1 of the Sales Agreement is hereby deleted and
replaced with the following:

“The Company agrees that, from time to time after April 10, 2013 and during the
term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through CF&Co, acting as agent and/or principal,
shares (the “Placement Shares”) of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), having an aggregate offering price of up
to $30,000,000 and such amount of Placement Shares shall be available for offer
and sale in addition to any offers and sales of shares registered under the
Prospectus Supplement filed by the Company on August 11, 2011 pursuant to this
Agreement, subject to any limitations set forth in Section 6(e) hereof (“Maximum
Amount”).”

2. The first sentence of the second paragraph of Section 1 of the Sales
Agreement is amended by deleting the parenthetical “(Nos. 333-164025 and
333-166366)” and replacing it with “(File No. 333-166366).”

3. The following sentence shall be added as the third sentence, to the second
paragraph of Section 1 of the Sales Agreement:

“The Company may file one or more additional registration statements from time
to time that will contain a base prospectus, prospectus and/or prospectus
supplement with respect to the Placement Shares, which documents shall
constitute the “Prospectus Supplement” and “Prospectus” as applicable.”



--------------------------------------------------------------------------------

4. Schedule 1 is amended by adding the words “as amended on April 10, 2013”
after “August 11, 2011.”

5. Schedule 2 is amended by deleting the words “Peter Dippolito.”

6. The first sentence of the Form of Representation Date Certificate attached as
Exhibit 7(m) is amended to add “as amended on April 10, 2013” after “August 11,
2011.”

B. Prospectus Supplement. The Company shall file a Rule 424(b) Prospectus
Supplement reflecting this Amendment within 2 business days of the date hereof.

C. No Other Amendments. Except as set forth in Part A above, all the terms and
provisions of the Sales Agreement shall continue in full force and effect.

D. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Amendment by one
party to the other may be made by facsimile or email transmission.

E. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

[Remainder of page intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 

Very truly yours, SUNESIS PHARMACEUTICALS, INC.

By:

  /s/ Eric H. Bjerkholt   Name:   Eric H. Bjerkholt   Title:  

Executive Vice President, Corporate

Development and Finance, and Chief

Financial Officer

ACCEPTED as of the date first above written:

CANTOR FITZGERALD & CO.

By:

 

/s/ Jeffrey Lumby

  Name:   Jeffrey Lumby   Title:   Senior Managing Director